department of the treasury internal_revenue_service washington d c date uil number release date memorandum for from subject wta-n-109778-99 cc intl b2 mike picariello ifasp phyllis marcus cc intl br2 chief avoidance of subpart_f_income by electing to check the box as a disregarded_entity this technical assistance responds to your memorandum dated date technical assistance is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent facts this memorandum responds to your request about whether an upper-tier controlled_foreign_corporation fc1 may convert what otherwise would be subpart_f_income related to the sale of stock of a lower-tier controlled_foreign_corporation fc2 into non-subpart f income by either liquidating fc2 or treating fc2 as a disregarded_entity pursuant to the check the box election set forth in sec_301 specifically u s co is the shareholder of fc1 a holding_company that owns all of the stock of fc2 an operating entity that owns various assets until the date fc2 liquidated or elected to be treated as a disregarded_entity both fc1 and fc2 operated as two separate corporations the purpose for liquidating fc2 or making the disregarded_entity election was so fc1 could treat a transaction that would otherwise be a sale of fc2 stock as a sale of fc2's assets you request our views on this issue based on the following fact patterns conclusion fc2 elects to check the box or liquidates into fc1 immediately prior to the sale transaction fc2 elects to check the box or liquidates into fc1 at the time fc1 enters into a contract for sale but the actual sale transaction is not consummated for a period of time eg months or less pursuant to sec_1_954-2 and sec_1_954-2 the gain from the sale of an asset will be excluded from subpart_f_income only when the asset was used or held for use in a trade_or_business by the controlled_foreign_corporation for more than one-half of the time during which such corporation had the asset prior to the sale transaction in both fact patterns fc1 did not use or hold the assets for use in its trade_or_business fc1 had no expectation of continuing or engaging in activities related to a particular field of endeavor since it had entered into a commitment to sell fc2 or its assets on or before fc2 became a branch of fc1 law and analysis sec_951 requires the u s shareholder of a controlled_foreign_corporation to include in gross_income its pro_rata share of the corporation’s subpart_f_income for the taxable_year sec_952 defines subpart_f_income to include inter alia foreign_base_company_income as determined under sec_954 sec_954 defines five categories of foreign_base_company_income one of which is foreign personal holding income fphci as defined in sec_954 specifically sec_954 states in pertinent part that in general - for purposes of subsection a the term foreign_personal_holding_company_income means the portion of the gross_income which consists of a dividends etc - dividends interest royalties rents and annuities b certain property transactions - the excess of gains over losses from the sale_or_exchange of property - i which gives rise to income described in subparagraph ii which is an interest in a_trust partnership or remic a or iii which does not give rise to any income gains and losses from the sale_or_exchange of any property which in the hands of the controlled_foreign_corporation is property described in sec_1221 shall not be taken into account under this subparagraph therefore any gain recognized from property transactions enumerated in sec_954 i through iii is fphci in general gain recognized by fc1 on the sale of fc2 stock is treated as fphci under sec_954 because that sec_1221 prescribes the types of property that are not considered capital assets subsection provides that capital assets do not include property that is inventory or primarily held_for_sale to customers in the ordinary course of the taxpayer’s trade_or_business gain is derived from the sale_or_exchange of property which gives rise to certain prescribed income eg dividends see also sec_1_954-2 however with respect to the sale of assets such transaction is governed by sec_954 as a property transaction which does not give rise to income the tax consequences of the resulting gains depend on the character of the assets that are described in the regulations under sec_954 sec_1_954-2 describes the types of property whose gain is fphci and excludes from fphci gain from those assets that are used or held for use in a trade_or_business specifically sec_1_954-2 states in relevant part property that does not give rise to income except as otherwise provided in this paragraph e for purposes of this section the term property that does not give rise to income includes all rights and interest in property whether or not a capital_asset including for example forwards futures and options property that does not give rise to income shall not include - ii tangible_property other than real_property used or held for use in the controlled foreign corporation’s trade_or_business that is of a character that would be subject_to the allowance for depreciation under sec_167 or sec_168 and the regulations under those sections including tangible_property described in sec_1_167_a_-2 iii real_property that does not give rise to rental or similar income to the extent used or held for use in the controlled foreign corporation’s trade_or_business iv intangible_property as defined in sec_936 goodwill or going_concern_value to the extent used or held for use in the controlled foreign corporation’s trade_or_business to determine whether the property was used or held for use in a particular fashion by the controlled_foreign_corporation sec_1_954-2 sets forth a specific time frame for examining the manner in which the property was so used or held sec_1_954-2 states changes in the use or purpose for which property is held - i in general under paragraphs e f g and h of this section transactions in certain property give rise to gain_or_loss included in the for the property to be subject_to an allowance for depreciation under sec_167 or sec_168 the property must be used in a trade_or_business or held_for_the_production_of_income computation of foreign_personal_holding_company_income if the controlled_foreign_corporation holds that property for a particular use or purpose the use or purpose for which the property is held is that use or purpose for which it was held for more than one-half of the period during which the controlled_foreign_corporation held the property prior to the disposition based on the foregoing regulations the gain from the sale of an asset will be excluded from fphci and thus from subpart_f_income only if the asset was used or held for use in a trade_or_business by the controlled_foreign_corporation for more than one-half of the time during which such corporation held the asset prior to the sale transaction therefore the key issues for determination are whether fc1 was engaged in a trade_or_business and whether the assets are used or held for use in that trade_or_business for the requisite period the phrase ‘trade or business ’ as used in the federal tax laws has a ‘common and well-understood connotation as referring to the activity or activities in which a person engages for the purposes of earning a livelihood hamrick v commissioner tcmemo_1979_72 38_tcm_305 t he taxpayer must be involved in the activity with continuity and regularity and that the taxpayer’s primary purpose for engaging in the activity must be for income or profit keenan v commissioner t c memo quoting 480_us_23 t he lack of continuity and frequency of activity in a particular field of endeavor is a strong indicia that a taxpayer is not engaged in a trade_or_business in that field 615_f2d_226 5th cir a single transaction ordinarily will not constitute a trade_or_business when the taxpayer enters into the transaction with no expectation of continuing in the field of endeavor id for instance in reese supra the taxpayer recognized an ordinary_loss upon the disposition of a partially completed building and claimed that such loss was incurred in connection with his trade_or_business the taxpayer argued that in addition to being the financial investor for the project he also acted as the builder developer and general contractor prior to this project the taxpayer had never been involved in a trade_or_business as a builder developer or general contractor the taxpayer developed the property solely for the purpose of providing his corporation with a new manufacturing_facility the court_of_appeals determined that t he project was clearly an isolated non-recurring venture taxpayer cannot be considered to be engaged in the trade_or_business of ‘building developing and general contracting’ with respect to the venture because there was neither prior or subsequent activity on his part in this field of endeavor nor an intention to devote his time and effort in the future to activities in this field reese v commissioner f 2d pincite for property to be considered used in a trade_or_business the asset must also be devoted to a taxpayer’s business or acquired with a view to its future business use ouderkirk v commissioner tcmemo_1977_120 36_tcm_526 see also 94_tc_455 aff’d 931_f2d_314 5th cir in ouderkirk supra the taxpayer received a sawmill and big_number acres of timberland upon liquidation of a corporation the taxpayer contributed both properties to a partnership in exchange for a ownership_interest and operated the sawmill business for eight years during this period the partnership cut some of the timber that was scattered on the big_number acres the taxpayer sold the sawmill at a loss and treated the transaction as a sale of property used in a trade_or_business that is subject_to an ordinary_loss deduction under sec_1231 on this same transaction the taxpayer also sold the big_number acres of timberland at a gain and treated the timberland as a sale of capital_asset the taxpayer argued that the timberland was a disposition of property_held_for_investment purposes while the service claimed that the land and timber were business_assets held for use in taxpayer’s sawmill operations as such the timber and land constituted property used in a trade_or_business the court held that whether an asset is used in a trade_or_business or is instead an investment the taxpayer’s intent in acquiring the property his reason for holding the property the relationship of the property to the taxpayer’s trade_or_business and the extent of its use must be examined ouderkirk v commissioner t c m pincite at the time the taxpayer received the properties pursuant to the corporate_liquidation the sawmill business was obsolete and the taxpayer had no intention to operate the same business as such the taxpayer held the property with a view to its eventual resale hoping to get a good selling_price for the land id although the taxpayer re-established the sawmill-lumber business and removed some trees that were scattered on the big_number acres for processing through the sawmill such conduct does not automatically cause the entire big_number acres to be treated as an asset used in the sawmill business within sec_1231 the incidental_use of this big_number acre sec_1231 sets forth the rules for recognition of gains or losses resulting from sale_or_exchange of property used in a trade_or_business and involuntary_conversions of such property sec_1231 defines the term property_used_in_the_trade_or_business as an asset that is subject_to an allowance for depreciation under sec_167 while the disputed property in ouderkirk was adjudicated within the context of sec_1231 the tax court’s analysis therein is nevertheless applicable to our issue since sec_1_954-2 also defines tangible_property as an asset that would be subject_to a depreciation allowance under sec_167 as such both sec_1_954-2 and sec_1231 provide rules for depreciable_property used in a trade_or_business tract in connection with such cutting of scattered timber did not convert the tract from investment_property to real_property used in the sawmill business id therefore the tract of land at issue is not property used or held in the taxpayer’s trade_or_business prior to fc2's disregarded_entity election or liquidation both fc1 and fc2 operated as separate corporations fc2 was an operating company while fc1 was a holding_company when fc2 liquidated or elected to be treated as a disregarded_entity it effectively became a branch or division of its owner fc1 see sec_301_7701-2 as such fc1 is then deemed to have the assets owned by fc2 while fc1 is deemed to have the assets owned by fc2 fc1 must nevertheless use or hold for use such assets for the requisite period of time in fc1's trade_or_business before fc1 is allowed to exclude from fphci the gain from the sale of those assets the trade_or_business in which fc2 used or held for use the subject assets cannot be attributed to fc1's holding_period for said assets this conclusion is supported by the language in sec_1_954-2 and other case law under sec_1_954-2 gain_or_loss derived from certain property transactions is included in the computation of fphci if the controlled_foreign_corporation holds that property for a particular use or purpose thus the regulation requires that we look to the manner in which the controlled_foreign_corporation fc1 used or held for use the subject asset rather than the entity that previously held the property furthermore i t is also a well settled principle of law that a shareholder has a separate identity from the corporation and that the business of a corporation is not the business of its shareholders or officers mere participation in a corporation by owning stock does not place one in the business of the corporation even devoting one’s time and energies to the affairs of a corporation is not of itself without more the trade_or_business of the person so engaged hamrick v commissioner t c m pincite for a trade_or_business to exist there must be some continuity and frequency of activity in a particular field the elements of continuity and frequency of activity are lacking in both fact patterns since fc1 had no intention of continuing or devoting its resources to the future trade_or_business activities of its branch fc2 the manner in which fc2 became a branch of fc1 constitutes an isolated and single transaction that was not undertaken for purposes of engaging or establishing a trade_or_business by fc1 therefore it would be difficult for fc1 to show that it was engaged in the trade_or_business of its branch during the time it held fc2's assets for the asset to be considered trade_or_business property the asset must be devoted to a taxpayer’s present or future business use simply because a taxpayer holds property as part of his business such conduct does not automatically treat the property as a trade_or_business asset even in ouderkirk supra where the taxpayer harvested the timber that was scattered throughout his land for approximately eight years the tax_court nevertheless concluded that the timberland was not a trade_or_business asset the factors considered by the tax_court in reaching its decision in ouderkirk included the taxpayer’s intent for acquiring or holding the property the relationship of the property to the taxpayer’s trade_or_business and the extent of its use in fc1's case its intent for acquiring and holding the assets of fc2 was to sell those assets rather than employ such properties in fc1's trade_or_business as such the assets have no relationship to fc1's trade_or_business since fc1 is not continuing or engaging in present or future activities related to the particular field of endeavor even if fc1 uses the assets for one day or for three months such use is incidental to the reason fc1 is holding the assets which is to sell those assets therefore in both fact patterns fc1 did not use or hold for use the assets of fc2 in the manner required by sec_1_954-2 and for the requisite holding_period under sec_1_954-2 phyllis marcus chief branch office of associate chief_counsel international
